DETAILED ACTION
Applicant’s after-final response, filed May 3, 2022, is fully acknowledged by the Examiner. Currently, claims 1-15 are pending with claim 16 cancelled and claims 1, 2 and 13 amended. Applicant’s amendments to claim 13 has obviated the previously-filed objection to the drawings. Similarly, Applicant’s amendments to claims 1 and 13 have obviated the previously-filed rejections under the respective ones of 35 U.S.C. 112(a) and (b). The following is a complete response to the May 3, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Suzuki (JP 2010022697) was identified by the Examiner as the closest prior art to independent claim 1. Applicant has, in the instant response, incorporated the previously-indicated allowable subject matter of dependent claim 16. The Examiner notes that while Suzuki is particularly pertinent to a majority of the limitations set forth in amended independent claim 1, Suzuki is particularly deficient in teaching its guide member (taken as the element at 4) such that the guide member includes the claimed incline towards the distal end of the cap member so as to converge at a distal-most portion of the guide member such and with the two terminal ends being disposed on a proximal side of the distal-most portion and on a side of the first portion relative to the distal-most portion of the guide member. Suzuki’s element 4, rather, extends circumferentially around the cap member such that is does not possess the two terminal ends that are disposed as set forth presently in claim 1. The Examiner has failed to find any other reference that would cure render obvious these features when taken in combination with Suzuki. Further, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in claim 1. Thus, it is for at least the reasoning set forth above that the Examiner’s believes claims 1-15 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794                                                                                                                                                                                                        cr